IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-62,099-04 & WR-62,099-05



                      IN RE ROBERT LYNN PRUETT, Applicant



  ON COUNSEL’S MOTION FOR LEAVE TO APPEAR TO FILE A MOTION
     FOR STAY OF EXECUTION PENDING THE DISPOSITION OF AN
 APPLICATION FOR A WRIT OF HABEAS CORPUS FILED ON APPLICANT
          PRUETT’S CASE FROM CAUSE NO. B-01-M015-PR-B
             IN THE 156 TH JUDICIAL DISTRICT COURT
                            BEE COUNTY



              N EWELL, J., filed a concurring statement in which A LCALA, J., joined.

       I join the Court’s order to grant applicant Robert Pruett’s attorney David Dow leave

to appear before this Court in order to represent applicant in these two numbered cases. I

write separately to address the timing of this Court’s order. Given the timing of this Court’s

order, I would suspend the requirement that applicant’s attorney provide a detailed

explanation showing good cause as it relates to filing these pleadings in applicant’s case.

However, applicant’s counsel is free to include the timing of this Court’s order as part of any

statement showing good cause that he might need to file in the event that these pleadings are
                                      Pruett Concurring Statement   Page 2

untimely.

      With these thoughts I concur.

Filed: April 20, 2015
Do Not Publish